        Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 1 of 11. PageID #: 1




                             THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION - AKRON


ANTHONY GAINER                                        :
6000 Beth Ave SW Lot 42                               :
CANTON, OH 44706                                      :
                                                      :
               Plaintiff,                             :   CASE NO. 5:20-cv-2683
                                                      :
       v.                                             :   JUDGE
                                                      :
                                                      :   MAGISTRATE JUDGE
JEFF’S MOTORCARS SERVICES, INC.                       :
6151 Dressler Rd. NW                                  :   Jury Demand Endorsed Herein
NORTH CANTON, OH 44720                                :
                                                      :
               Defendant.                             :
                                                      :


                                           COMPLAINT

       NOW COMES Plaintiff Anthony Gainer (“Plaintiff”) and proffers this Complaint for

damages against Defendant Jeff’s Motorcars Services, Inc. (“Defendant”).

                                          THE PARTIES

       1.      Plaintiff is a natural person residing in Stark County, Ohio.

       2.      Defendant Jeff’s Motorcars Services, Inc. is an Ohio corporation doing business in

the Northern District of Ohio.

       3.      At all relevant times, Plaintiff was an employee as that term is defined by the

Americans with Disabilities Act of 1990 as amended, 42 U.S.C. § 12101, et seq. (“ADA”), and by

O.R.C. Chapter 4112.

       4.      Defendant is an “employer” as defined by the Americans with Disabilities Act of 1990

as amended, 42 U.S.C. § 12101, et seq. (“ADA”), and by O.R.C. Chapter 4112.
                                                  1
           Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 2 of 11. PageID #: 2



                                   JURISDICTION AND VENUE

          5.    All counts contained herein are brought pursuant to the laws of the United States,

therefore this Court has jurisdiction pursuant to 28 U.S.C. § 1331.

          6.    This action is brought pursuant to the Americans with Disabilities Act of 1990 as

amended, 42 U.S.C. § 12101, et seq. (“ADA”), the Ohio Laws of Discrimination, R.C. Chapter 4112

(“Chapter 4112”), and 28 U.S.C. § 1331. This Court’s jurisdiction in this matter is also predicated

upon 28 U.S.C. § 1367 as this Complaint raises claims pursuant to the laws of Ohio, over which this

Court maintains supplemental subject matter jurisdiction.

          7.    Venue is proper pursuant to 28 U.S.C. § 1391, due to the fact that the Defendant has

a facility in North Canton, Ohio, at which the events in question took place.

          8.     Plaintiff has complied with all jurisdictional prerequisites to the filing of this lawsuit

and this Complaint is filed within ninety (90) days of Plaintiff’s receipt of his Right to Sue letter from

the Equal Employment Opportunity Commission, a copy of which is attached hereto as “Exhibit A”.

                                    FACTUAL BACKGROUND

          9.      Plaintiff began working for Defendant in or around March 2019 as a Mechanic.

          10.     Plaintiff’s performance and disciplinary history with Defendant is devoid of any

issues.

          11.     In or around 2014, Plaintiff was diagnosed with PTSD, which resulted from a jet ski

explosion. To this day, Plaintiff receives continuing treatment for his PTSD.

          12.     In the beginning of his employment, Plaintiff disclosed his PTSD to his manager,

Tom McCourt. Plaintiff’s PTSD was also commonly known around Defendant’s facility because

Plaintiff often showed pictures of his jet ski accident to Defendant’s other employees and managers,

in the course of normal conversation.



                                                    2
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 3 of 11. PageID #: 3



         13.      On August 5, 2020, while Plaintiff was working on a car, his coworker, Jeremy

Marquardt, launched a firework in Plaintiff’s direction in the garage. The firework caused a loud

explosion. Plaintiff began experiencing symptoms of his PTSD.

         14.      Because Mr. Marquardt thought it was amusing, Mr. Marquardt launched more

fireworks at Plaintiff.

         15.      As a result of these explosions, Plaintiff’s PTSD was triggered, and he had a severe

panic attack. He fell on the floor and began shaking, his heart started racing, and he had difficulty

breathing.

         16.      Almost immediately, Plaintiff told Mr. McCourt that he was having a panic attack

and needed to go home.

         17.      Mr. McCourt ignored Plaintiff’s severe panic attack and request to go home by

saying, “you don’t make that decision, I do.” Nonetheless, Plaintiff had no choice but to go home

because the symptoms of his PTSD flare-up were so severe.

         18.      The next day, Plaintiff went back into work. When he arrived, he was met by Mr.

McCourt who informed Plaintiff that he was being terminated.

         19.      Plaintiff reminded Mr. McCourt of his PTSD and explained the panic attack was

due to that and he could not control it. Mr. McCourt claimed that he was terminating Plaintiff because

of Plaintiff’s yelling during his panic attack, and because Plaintiff was not working long enough

hours.

         20.      These reasons surprised Plaintiff, as Plaintiff often worked 60+ hours per week.

Moreover, Plaintiff was confused why he was terminated for yelling, while Mr. Marquardt was not

terminated for igniting fireworks in the company garage.

         21.      Additionally, yelling is a classic symptom of having a panic attack and it is not

something that someone suffering from a panic attack can typically control.

                                                  3
         Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 4 of 11. PageID #: 4



        22.      Defendant had no legitimate reason for terminating Plaintiff other than the panic

attack he experienced at work, caused by his diagnosed disability, PTSD. Plaintiff’s termination is

unlawful and violates the ADA and R.C. 4112.

        23.      Defendant claims that Plaintiff resigned. Plaintiff loved his job and would never

have resigned from his employment voluntarily.


                                            COUNT I
                           Disability Discrimination – R.C. § 4112.02

        24.      Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein.

        25.      At all times material herein, Plaintiff suffered from an impairment within the

meaning of Section 4112.01(A)(16) of the Ohio Revised Code.

        26.      At all times material herein, Plaintiff was a qualified individual with a disability

within the meaning of R.C. § 4112.01(A)(13) of the Ohio Revised Code.

        27.      Defendant knew Plaintiff was disabled and/or regarded him as disabled. Plaintiff

disclosed his PTSD to Tom McCourt, along with several other co-workers who were also aware of

the jet ski explosion that caused the PTSD.

        28.      Defendant was aware of the difficulties suffered by Plaintiff as a result of his

disability.

        29.      Plaintiff suffered a panic attack at work as a result of his diagnosed PTSD.

        30.      Defendant discriminated against Plaintiff because of his disability by terminating

him the day after he had a panic attack, which resulted from his diagnosed PTSD.

        31.      Defendant discriminated against Plaintiff because of his disability by taking the

following non-exhaustive list of actions: terminating his employment, retaliating against him, and/or

by otherwise discriminating against him in the terms, privileges and conditions of employment.

                                                  4
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 5 of 11. PageID #: 5



         32.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to serious

emotional distress and the loss of salary, benefits and other terms, privileges and conditions of

employment for which Defendant is liable.

         33.     Defendant’s conduct was willful, wanton, reckless and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

                                           COUNT II
                   Disability Discrimination – Americans with Disabilities Act

         34.     Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein.

         35.     This claim is brought under federal law, pursuant to 42 U.S.C. § 12101, et seq., and

as defined in 42 U.S.C. § 12101.

         36.     Plaintiff is an otherwise qualified individual.

         37.     Defendant knew or had reason to know that Plaintiff was disabled and/or regarded

him as disabled. Plaintiff disclosed his PTSD to Tom McCourt, along with several other co-workers

who were also aware of the jet ski explosion that caused the PTSD.

         38.     Defendant was aware of the difficulties suffered by Plaintiff as a result of his

disability.

         39.     Plaintiff suffered a panic attack at work as a result of his diagnosed PTSD.

         40.     Defendant discriminated against Plaintiff because of his disability by terminating

him the day after he had a panic attack, which resulted from his diagnosed PTSD.

         41.     Defendant discriminated against Plaintiff because of his disability by taking the

following non-exhaustive list of actions: terminating his employment, retaliating against him, and/or

by otherwise discriminating against him in the terms, privileges and conditions of employment.
                                                   5
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 6 of 11. PageID #: 6



         42.      As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to serious

emotional distress and the loss of salary, benefits and other terms, privileges and conditions of

employment for which Defendant is liable.

         43.      Defendant’s conduct was willful, wanton, reckless and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

                                                 COUNT III
                                  Failure to Accommodate – R.C. § 4112.02

         44.      Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein

         45.      At all times herein, Plaintiff suffered from an impairment within the meaning of

R.C. § 4112.01.

         46.      At all times material herein, Plaintiff was a qualified individual with a disability

within the meaning of R.C. § 4112.01

         47.      Defendant knew or had reason to know Plaintiff suffered from a disability and/or

regarded him as disabled. Plaintiff disclosed his PTSD to Tom McCourt, along with several other

co-workers who were also aware of the jet ski explosion that caused the PTSD.

         48.      Plaintiff requested a reasonable accommodation for his disability when he asked to

leave work early while he was in the midst of having a panic attack, which resulted from his PTSD.

         49.      Such reasonable accommodations were possible for Defendant to provide.

         50.      Defendant violated R.C. § 4112.02 by failing to accommodate Plaintiff’s disability,

by refusing to grant Plaintiff permission to leave during Plaintiff’s panic attack, and by terminating

Plaintiff for issues related to his disability.


                                                  6
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 7 of 11. PageID #: 7



         51.      Defendant violated R.C. § 4112.02 by failing to engage in a good faith interactive

process to determine an objectively reasonable accommodation for Plaintiff’s disability.

         52.      Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

                                              COUNT IV
                         Failure to Accommodate – Americans with Disabilities Act

         53.      Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein

         54.      At all times material herein, Plaintiff was disabled, or regarded as being disabled,

as defined in 42 U.S.C. § 12102.

         55.      Defendant knew or had reason to know Plaintiff suffered from a disability and/or

regarded him as disabled. Plaintiff disclosed his PTSD to Tom McCourt, along with several other co-

workers who were also aware of the jet ski explosion that caused the PTSD.

         56.      Plaintiff was an otherwise qualified individual with a disability.

         57.      Plaintiff requested a reasonable accommodation for his disability when he asked to

leave work early while he was having a panic attack, which resulted from his PTSD.

         58.      Such reasonable accommodations were possible for Defendant to provide.

         59.      Defendant violated the ADA by failing to accommodate Plaintiff’s disability, by

refusing to grant Plaintiff permission to leave during Plaintiff’s panic attack, and by terminating

Plaintiff for issues related to his disability.

         60.      Defendant violated the ADA by failing to engage in a good faith interactive process

to determine an objectively reasonable accommodation for Plaintiff’s disability.

         61.      As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to pain and
                                                   7
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 8 of 11. PageID #: 8



suffering, and the loss of salary, benefits and other terms, privileges and conditions of employment

for which Defendant is liable.

         62.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

                                                   COUNT V
                                          Retaliation – R.C. § 4112.02

         63.     Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein.

         64.     Plaintiff engaged in a protected activity by requesting that he be able to go home

early from work due to a panic attack he experienced as a result of his PTSD.

         65.     Defendant knew Plaintiff engaged in a protected activity, as he directly asked Tom

McCourt for the ability to leave early.

         66.     Once Plaintiff engaged in the aforementioned protected activity, Defendant

purposefully retaliated against Plaintiff by taking the following non-exhaustive list of actions:

terminating his employment, retaliating against him, refusing his reasonable accommodation, and/or

by otherwise discriminating against him in the terms, privileges and conditions of employment.

         67.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to pain and

suffering, and the loss of salary, benefits and other terms, privileges and conditions of employment

for which Defendant is liable.

         68.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

                                                  COUNT VI
                                                    8
          Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 9 of 11. PageID #: 9



                              Retaliation – Americans with Disabilities Act

         69.     Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if

fully rewritten herein.

         70.     Plaintiff engaged in a protected activity by requesting that he be able to go home

early from work due to a panic attack he experienced as a result of his PTSD.

         71.     Defendant knew Plaintiff engaged in a protected activity, as he directly asked Tom

McCourt for the ability to leave early.

         72.     Once Plaintiff engaged in the aforementioned protected activity, Defendant

purposefully retaliated against Plaintiff by taking the following non-exhaustive list of actions:

terminating his employment, retaliating against him, refusing his reasonable accommodation, and/or

by otherwise discriminating against him in the terms, privileges and conditions of employment.

         73.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to pain and

suffering, and the loss of salary, benefits and other terms, privileges and conditions of employment

for which Defendant is liable.

         74.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages and reasonable attorney’s fees and

costs.

         WHEREFORE, Plaintiff demands:

         For all Counts, monetary damages including back pay and benefits, statutory liquidated

damages, expert witness fees and attorneys’ fees and costs, and front pay, compensatory damages

and punitive damages in an amount to be determined at trial, but in any event not less than $75,000.00

and any and all other relief, which the Court deems just and appropriate.

                                                 Respectfully submitted,

                                                  9
Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 10 of 11. PageID #: 10




                                        /s/ Rachel Sabo Friedmann
                                        Rachel A. Sabo (0089226)
                                        (Rachel@thefriedmannfirm.com)
                                        Peter G. Friedmann (0089293)
                                        (Pete@thefriedmannfirm.com)
                                        The Friedmann Firm LLC
                                        1457 S. High Street
                                        Columbus, OH 43207
                                        614-610-9756 (Phone)
                                        614-737-9812 (Fax)

                                        Attorneys for Plaintiff


                               JURY DEMAND

          Plaintiff hereby requests a jury of at least eight (8) persons.


                                        /s/ Rachel Sabo Friedmann
                                        Rachel Sabo Friedmann (008922




                                        10
Case: 5:20-cv-02683-BYP Doc #: 1 Filed: 12/02/20 11 of 11. PageID #: 11




                                  11
